Order granting defendant’s motion to dismiss the complaint for unreasonably failing to prosecute the action reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Upon the facts and circumstances shown, we think the plaintiff is not chargeable with unreasonably neglecting to proceed. The defendant is chargeable with responsibility for some of the delay. Hagarty, Scudder and Tompkins, JJ., concur; Lazansky, P. J., and Kapper, J., dissent and vote to affirm.